DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Preliminary Amendment
	This action is in response to Applicant’s preliminary amendment filed on October 29, 2021. Claim 1 is canceled. Claims 2-21 are new. Claims 2-21 are pending and will be considered for examination.

Eligible Subject Matter
Claim 1 recites the additional limitations of analyzing electronic media content to identify a plurality of products displayed within the electronic media content; generating links for the plurality of products, the links corresponding to electronic resources having additional information about the plurality of products; modifying the electronic media content by inserting code for the links into the electronic media content, wherein when the modified electronic media content is rendered on a user interface, the inserted links are actuatable to cause navigations to the corresponding electronic resources having the additional information about the plurality of products; and causing the modified electronic media content to be rendered on the user interface. From these limitations, it is clear that claim 1 does not recite an abstract idea. Rather, the limitations recite an invention that is necessarily rooted in the technology of user interfaces. 
In addition, the additional elements are sufficient to amount to significantly more than the judicial exception. When looking at these additional limitations as an ordered combination with the additional limitations of claim 1 it is clear they provide significantly more than “displaying products”. The additional limitations analyze electronic media to identify products displayed in the electronic media, generate links for the plurality of products by inserting code into the electronic media, and display the modified electronic media containing the links on a user interface. In addition, the inserted links are actuatable to allow the user to navigate to corresponding electronic resources having additional information about the products. These limitations provide an improvement to user interfaces by un-intrusively inserting ads and product purchasing options within content such that users are uninterrupted or minimally interrupted from viewing the content ([0007]). This computing system does not merely limit the use of the concept to a particular technological environment. Instead, these limitations provide meaningful limitations that restrict the identified concept to a particular useful application.
It is noted the examiner found several of these limitations to be well-understood, routine and conventional activity. Even assuming these limitations individually are well-understood, routine and conventional activity, “a new combination of steps in a process may be patentable even though all the constituents of the combination were well known and in common use before the combination was made” (see Diamond v. Diehr, 450 U.S. 175, 188 (1981)). In this case, the specific elements of claim 1 work in combination to un-intrusively insert ads and product purchasing options within content such that users are uninterrupted or minimally interrupted from viewing the content, that is not routine or conventional activity expected when displaying products. Additionally, the claims recite a particular way to achieve a desired outcome, as opposed to merely claiming the idea of a solution or outcome, and provide an improvement to the technology of user interfaces. Therefore, where the combination of elements are not routine and they provide significantly more than the judicial exception, the claim is patent eligible.
Claims 2-10 are dependencies of independent claim 1 and recite eligible subject matter for the reasons identified above with respect to claim 1.
Claim 11 recites a method consistent with and parallel to the limitations of the system of claim 1, except that claim 11 does not recite limitations similar to “modifying the electronic media content by inserting code for the links into the electronic media content” from claim 1. Nonetheless, this method recites eligible subject matter for reasons consistent with those identified above with respect to claim 1.
Claims 12-17 are dependencies of independent claim 11 and recite eligible subject matter for the reasons identified above with respect to claim 11.
Claim 18 recites a non-transitory machine-readable medium consistent with and parallel to the limitations of the system of claim 1. This non-transitory machine-readable medium recites eligible subject matter for reasons consistent with those identified above with respect to claim 1.
Claims 19-21 are dependencies of independent claim 18 and recite eligible subject matter for the reasons identified above with respect to claim 18.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp. 

Claims 2-21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2, 5, 9, 11, and 15-16 of US 11,157,994 B2 in view of Rothman (US 2012/0095881 A1) (“Rothman”). 

Claim 2: US 11,157,994 B2 claims a system, comprising: a non-transitory memory; and one or more hardware processors coupled to the non-transitory memory and configured to read instructions from the non-transitory memory to cause the system to perform operations comprising (claim 1 lines 1-6): 
analyzing electronic media content to identify a plurality of products displayed within the electronic media content (claim 1 lines 10-12); 
generating links for the plurality of products, the links corresponding to electronic resources having additional information about the plurality of products (claim 1 lines 13-17); 
modifying the electronic media content by inserting code for the links into the electronic media content, wherein when the modified electronic media content is rendered on a user interface . . . ; and 
causing the modified electronic media content to be rendered on the user interface (claim 1 lines 18-24).  
US 11,157,994 B2 fails to explicitly claim 
the inserted links are actuatable to cause navigations to the corresponding electronic resources having the additional information about the plurality of products. 
However, Rothman does teach 
the inserted links are actuatable ([0046] - As described above, the e-commerce capability 108 may be included on a web page. A user may activate the e-commerce buy capability, for example, by clicking on the buy button 110 [claimed the inserted links are actuatable]. The result will be that the e-commerce capability will then enter the open state, as depicted by commerce window 112) to cause navigations to the corresponding electronic resources having the additional information about the plurality of products ([0046]-[0047] - The code segment that was inserted as described above may open commerce window 112 [claimed to cause navigations to the corresponding electronic resources] . . .  The code segment may then communicate with the e-commerce system to obtain current pricing information 114, item description 116, a picture of the item 118, or any other information desired [claimed having the additional information about the plurality of products]). 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the teachings of Rothman into the invention of US 11,157,994 B2. One of ordinary skill in the art would have been motivated to do so because Rothman teaches that using inserted links actuatable to cause navigations to the corresponding electronic resources having the additional information about the plurality of products simplifies the user experience relating to buying products on the internet ([0001]). 
In addition, it would have been recognized that applying the known technique of using inserted links actuatable to cause navigations to the corresponding electronic resources having the additional information about the plurality of products, as taught by Rothman, to the teachings of US 11,157,994 B2, would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such references into similar methods. 

Claim 3: The cited prior art teaches the system of claim 2, and US 11,157,994 B2 further claims 
wherein the operations further comprise: receiving, via the user interface, an actuation of one of the links. 
causing, upon receiving the actuation of the one of the links, a navigation to a corresponding electronic resource (claim 11 lines 1-3).  

Claim 4: The cited prior art teaches the system of claim 3, and US 11,157,994 B2 further claims wherein the navigation to the corresponding electronic resource comprises opening a new webpage window to display content of the corresponding electronic resource (claim 11 lines 1-3).  

Claim 5: The cited prior art teaches the system of claim 3, and US 11,157,994 B2 further claims wherein the code for each of the links creates a pop-up window to be rendered on the electronic media content  (claim 2 lines 1-7).  
US 11,157,994 B2 fails to explicitly claim 
a pop-up window to be rendered on the electronic media content  in a position adjacent to a corresponding product. 
However, Rothman does teach 
a pop-up window (fig 2 element 126 - see excerpt from fig 2 below) to be rendered on the electronic media content (fig 2 - the webpage behind pop-up window element 126) in a position adjacent to a corresponding product (fig 2 - “Super Mario Galaxy 2 (Wii)”).  

    PNG
    media_image1.png
    431
    660
    media_image1.png
    Greyscale

It would have been obvious at the effective filing date to combine Rothman with US 11,157,994 B2 for the reasons identified above in claim 2. 

Claim 6: The cited prior art teaches the system of claim 3, and US 11,157,994 B2 further claims wherein the operations further comprise: 
detecting a completion of a transaction of the corresponding product; and 
updating, in response to detecting the completion of the transaction, the modified electronic media content by modifying the link associated with the corresponding product (claim 1 lines 25-33).  

Claim 7: The cited prior art teaches the system of claim 6, and US 11,157,994 B2 further claims wherein the electronic resources include merchant webpages (claim 11 lines 1-3) that offer the plurality of products for sale (claim 1 lines 13-17).  

Claim 8: The cited prior art teaches the system of claim 7, and US 11,157,994 B2 further claims wherein the transaction is a purchase of the corresponding product on one of the merchant webpages that offers the corresponding product for sale (claim 1 lines 25-28).  

Claim 9: The cited prior art teaches the system of claim 2, and US 11,157,994 B2 further claims wherein the links are displayed as an icon (claim 16 lines 1-4). 
US 11,157,994 B2 fails to explicitly claim 
an icon having at least one of graphical or textual information.  
However, Rothman does teach 
an icon having at least one of graphical or textual information ([0010] - The capability of buying and selling a product can be inserted onto any website, even websites that are not directly related to e-commerce . . . For example, a reference to a product on a 3rd party website contains a link to buy or sell the product or service [claimed an icon having at least one of], without having to leave the 3rd party website. As used herein, a "reference" can be anything which references a product or service, such as images [claimed graphical information], text [claimed textual information], a widget, etc.).  
It would have been obvious at the effective filing date to combine Rothman with US 11,157,994 B2 for the reasons identified above in claim 2. 


Claim 10: The cited prior art teaches the system of claim 2, and US 11,157,994 B2 further claims wherein the electronic media content comprises at least one of text data, audio data, image data, or video data (claim 5 lines 1-3).  

Claim 11: US 11,157,994 B2 claims a method comprising (claim 9 line 1): 
analyzing electronic media content to identify a plurality of products displayed within the electronic media content (claim 9 lines 8-10); 
generating links for the plurality of products, the links corresponding to electronic resources having additional information about the plurality of products (claim 9 lines 11-13); and 
rendering icons to be overlaid on the electronic media content, wherein the icons are actuatable . . . ; and 
causing to be rendered on the user interface the icons overlaid on the electronic media content (claim 16 lines 1-4).  
US 11,157,994 B2 fails to explicitly claim 
to cause navigations to corresponding links associated with electronic resources having the additional information about the plurality of products
However, Rothman does teach 
to cause navigations to corresponding links associated with electronic resources having the additional information about the plurality of products ([0046]-[0047] - The code segment that was inserted as described above may open commerce window 112 [claimed to cause navigations to corresponding links associated with electronic resources ] . . .  The code segment may then communicate with the e-commerce system to obtain current pricing information 114, item description 116, a picture of the item 118, or any other information desired [claimed having the additional information about the plurality of products]). 
It would have been obvious at the effective filing date to combine Rothman with US 11,157,994 B2 for the reasons identified above in claim 2. 

Claim 12: All the limitations in method claim 12 are closely parallel to the limitations of system claim 3 analyzed above and are rejected on the same bases.

Claim 13: All the limitations in method claim 13 are closely parallel to the limitations of system claim 4 analyzed above and are rejected on the same bases.

Claim 14: The cited prior art teaches the method of claim 12. 
US 11,157,994 B2 fails to explicitly claim 
wherein the icons are rendered on the electronic media content in positions adjacent to the corresponding products.  
However, Rothman does teach 
wherein the icons are rendered (fig 2 element 122 - see excerpt from fig 2 below) on the electronic media content (fig 2 - the webpage behind pop-up window element 126)  in positions adjacent to the corresponding products (fig 2 - “Super Mario Galaxy 2 (Wii)”).  

    PNG
    media_image1.png
    431
    660
    media_image1.png
    Greyscale

It would have been obvious at the effective filing date to combine Rothman with US 11,157,994 B2 for the reasons identified above in claim 2. 

Claim 15: All the limitations in method claim 15 are closely parallel to the limitations of system claim 8 analyzed above and are rejected on the same bases.

Claim 16: All the limitations in method claim 16 are closely parallel to the limitations of system claim 9 analyzed above and are rejected on the same bases.

Claim 17: All the limitations in method claim 17 are closely parallel to the limitations of system claim 10 analyzed above and are rejected on the same bases.

Claim 18: US 11,157,994 B2 claims a non-transitory machine-readable medium having stored thereon machine- readable instructions executable to cause a machine to perform operations comprising (claim 15 lines 1-3): 
analyzing electronic media content to identify a plurality of products displayed within the electronic media content (claim 15 lines 6-9); 
generating links for the plurality of products, the links corresponding to electronic resources having additional information about the plurality of products (claim 15 lines 10-14); 
modifying the electronic media content by inserting code for the links into the electronic media content, wherein when the modified electronic media content is rendered on a user interface . . . ; and 
causing the modified electronic media content to be rendered on the user interface (claim 15 lines 15-20).  
US 11,157,994 B2 fails to explicitly claim 
the inserted links are actuatable to cause navigations to the corresponding electronic resources having the additional information about the plurality of products. 
However, Rothman does teach 
the inserted links are actuatable ([0046] - As described above, the e-commerce capability 108 may be included on a web page. A user may activate the e-commerce buy capability, for example, by clicking on the buy button 110 [claimed the inserted links are actuatable]. The result will be that the e-commerce capability will then enter the open state, as depicted by commerce window 112) to cause navigations to the corresponding electronic resources having the additional information about the plurality of products ([0046]-[0047] - The code segment that was inserted as described above may open commerce window 112 [claimed to cause navigations to the corresponding electronic resources] . . .  The code segment may then communicate with the e-commerce system to obtain current pricing information 114, item description 116, a picture of the item 118, or any other information desired [claimed having the additional information about the plurality of products]). 
It would have been obvious at the effective filing date to combine Rothman with US 11,157,994 B2 for the reasons identified above in claim 2. 

Claim 19: The limitations in non-transitory machine-readable medium claim 19 are closely parallel to the limitations of system claim 3 analyzed above and rejected on the same bases. 

Claim 20: The limitations in non-transitory machine-readable medium claim 20 are closely parallel to the limitations of system claim 4 analyzed above and rejected on the same bases.

Claim 21: The limitations in non-transitory machine-readable medium claim 21 are closely parallel to the limitations of system claim 6 analyzed above and rejected on the same bases.







Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 2-5, 9.14, and 16-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Rothman (US 2012/0095881 A1) (“Rothman”). 

Claim 2: Rothman discloses a system, comprising: a non-transitory memory; and one or more hardware processors coupled to the non-transitory memory and configured to read instructions from the non-transitory memory to cause the system to perform operations ([0074] line 1 - [0075] line 14) comprising: 
analyzing electronic media content to identify a plurality of products displayed within the electronic media content ([0038] - Again, by way of example, and not limitation, a 3rd party website operator may insert a code segment that scans a web page onto the web page. When the web page is loaded by the user's web browser, the code segment may execute to scan the web page [claimed analyzing electronic media content to identify] for any identifier that could be related to a product [claimed a plurality of products displayed within the electronic media content]. For example, UPC or ISBN numbers, product titles, product descriptions, or free text could all be suitable identifiers); 
generating links for the plurality of products, the links corresponding to electronic resources ([0038] - The e-commerce system may then determine if the identifier is associated with a product that can be bought or sold on the e-commerce system. If so, the identifier on the web page can be turned into a link, which the user may then use to buy or sell the product) having additional information about the plurality of products ([0047] - The code segment may then communicate with the e-commerce system to obtain current pricing information 114, item description 116, a picture of the item 118, or any other information desired [claimed additional information]. The user may then review the purchase information, and if desired click the buy button 120 to purchase the item); 
modifying the electronic media content by inserting code for the links into the electronic media content, wherein when the modified electronic media content is rendered on a user interface ([0044] - The application may scan the pages of the website prior to sending the page to the user's browser. For any products identified, the application may communicate with the e-commerce system through the API described above to determine if e-commerce is available for the identified product. If e-commerce is available, the reference to the product could be turned into a link [claimed modifying the electronic media content by inserting code for the links into the electronic media content] in the closed state, prior to sending the page to the user's browser [claimed wherein when the modified electronic media content is rendered on a user interface]), the inserted links are actuatable ([0046] - As described above, the e-commerce capability 108 may be included on a web page. A user may activate the e-commerce buy capability, for example, by clicking on the buy button 110 [claimed the inserted links are actuatable]. The result will be that the e-commerce capability will then enter the open state, as depicted by commerce window 112) to cause navigations to the corresponding electronic resources having the additional information about the plurality of products ([0046]-[0047] - The code segment that was inserted as described above may open commerce window 112 [claimed to cause navigations to the corresponding electronic resources] . . .  The code segment may then communicate with the e-commerce system to obtain current pricing information 114, item description 116, a picture of the item 118, or any other information desired [claimed having the additional information about the plurality of products]); and 
causing the modified electronic media content to be rendered ([0026] -  the atomized e-commerce capability may be presented as a hyperlinked image, text, or any other clickable element on a web page [here, claimed “modified electronic media content” is disclosed by the atomized e-commerce capability in the form of a clickable element that is presented on the web page]. In general, the closed state refers to any indicia present on the 3rd party website that indicates to a user that the atomized e-commerce capability has been implemented on the website; see also fig 1 where claimed “modified electronic media content” is disclosed by the insertion of element 108 (buy button) into element 102 (3rd party website)) on the user interface ([0072] - a user computer 705 is shown connected to the Internet, for browsing either the e-commerce system or 3rd party website). 
Claim 3: Rothman discloses the system of claim 2, and further discloses wherein the operations further comprise: 
receiving, via the user interface, an actuation of one of the links; and 
causing, upon receiving the actuation of the one of the links, a navigation to a corresponding electronic resource ([0046] - A user may activate the e-commerce buy capability, for example, by clicking on the buy button 110 [claimed receiving, via the user interface, an actuation of one of the links]. The result will be that the e-commerce capability will then enter the open state, as depicted by commerce window 112 [claimed causing, upon receiving the actuation of the one of the links, a navigation to a corresponding electronic resource]).  

Claim 4: Rothman discloses the system of claim 3, and further discloses wherein the navigation to the corresponding electronic resource comprises opening a new webpage window ([0046] - A user may activate the e-commerce buy capability, for example, by clicking on the buy button 110. The result will be that the e-commerce capability will then enter the open state, as depicted by commerce window 112 [claimed the navigation to the corresponding electronic resource comprises opening a new webpage window]) to display content of the corresponding electronic resource ([0047] - The code segment may then communicate with the e-commerce system to obtain current pricing information 114, item description 116, a picture of the item 118, or any other information desired. The user may then review the purchase information, and if desired click the buy button 120 to purchase the item).  







Claim 5: Rothman discloses the system of claim 3, and further discloses wherein the code for each of the links creates a pop-up window (fig 2 element 126 - see excerpt from fig 2 below) to be rendered on the electronic media content (fig 2 - the webpage behind pop-up window element 126) in a position adjacent to a corresponding product (fig 2 - “Super Mario Galaxy 2 (Wii)”).  

    PNG
    media_image1.png
    431
    660
    media_image1.png
    Greyscale


Claim 9: Rothman discloses the system of claim 2, and further discloses wherein the links are displayed as an icon having at least one of graphical or textual information ([0010] - The capability of buying and selling a product can be inserted onto any website, even websites that are not directly related to e-commerce . . . For example, a reference to a product on a 3rd party website contains a link to buy or sell the product or service [claimed the links are displayed as an icon], without having to leave the 3rd party website. As used herein, a "reference" can be anything which references a product or service, such as images [claimed graphical information], text [claimed textual information], a widget, etc.).  

Claim 10: Rothman discloses the system of claim 2, and further discloses wherein the electronic media content comprises at least one of text data ([0010] - The capability of buying and selling a product can be inserted onto any website, even websites [claimed electronic media] that are not directly related to e-commerce. The capability can be pushed out to . . . blogs, articles [claimed comprises text data], etc.), audio data, image data, or video data ([0080 - For example, the links ads could be placed in video games, such as an image of a DVD on a shelf in a virtual room being linked to a single page buy when clicked).  

Claim 11: Rothman discloses a method (claim 1 line 1) comprising: 
analyzing electronic media content to identify a plurality of products displayed within the electronic media content ([0038] - Again, by way of example, and not limitation, a 3rd party website operator may insert a code segment that scans a web page onto the web page. When the web page is loaded by the user's web browser, the code segment may execute to scan the web page [claimed analyzing electronic media content to identify] for any identifier that could be related to a product [claimed a plurality of products displayed within the electronic media content]. For example, UPC or ISBN numbers, product titles, product descriptions, or free text could all be suitable identifiers); 
generating links for the plurality of products, the links corresponding to electronic resources ([0038] - The e-commerce system may then determine if the identifier is associated with a product that can be bought or sold on the e-commerce system. If so, the identifier on the web page can be turned into a link, which the user may then use to buy or sell the product) having additional information about the plurality of products ([0047] - The code segment may then communicate with the e-commerce system to obtain current pricing information 114, item description 116, a picture of the item 118, or any other information desired [claimed additional information]. The user may then review the purchase information, and if desired click the buy button 120 to purchase the item); and 
rendering icons to be overlaid on the electronic media content ([0010] - The capability of buying and selling a product can be inserted onto any website [claimed electronic media content], even websites that are not directly related to e-commerce . . . For example, a reference to a product on a 3rd party website contains a link to buy or sell the product or service, without having to leave the 3rd party website. As used herein, a "reference" can be anything which references a product or service, such as images, text, a widget [claimed rendering icons to be overlaid on], etc.; see also fig 1 which shows “rendered icons” (element 108) “overlaid on the electronic media content” (element 102)), wherein the icons are actuatable ([0046] - As described above, the e-commerce capability 108 may be included on a web page. A user may activate the e-commerce buy capability, for example, by clicking on the buy button 110 [claimed the icons are actuatable]. The result will be that the e-commerce capability will then enter the open state, as depicted by commerce window 112) to cause navigations to corresponding links associated with electronic resources having the additional information about the plurality of products ([0046]-[0047] - The code segment that was inserted as described above may open commerce window 112 [claimed to cause navigations to corresponding links associated with electronic resources ] . . .  The code segment may then communicate with the e-commerce system to obtain current pricing information 114, item description 116, a picture of the item 118, or any other information desired [claimed having the additional information about the plurality of products]); and 
causing to be rendered on the user interface the icons overlaid on the electronic media content ([0026] - In other embodiments, the atomized e-commerce capability may be presented [claimed causing to be rendered on the user interface] as a hyperlinked image, text, or any other clickable element [claimed the icons] on a web page [claimed overlaid on the electronic media content]; see also fig 1 which shows “icons” (element 108) “overlaid on the electronic media content” (element 102)).  

Claim 12: All the limitations in method claim 12 are closely parallel to the limitations of system claim 3 analyzed above and are rejected on the same bases.

Claim 13: All the limitations in method claim 13 are closely parallel to the limitations of system claim 4 analyzed above and are rejected on the same bases.


Claim 14: Rothman discloses the method of claim 12, and further discloses wherein the icons are rendered (fig 2 element 122 - see excerpt from fig 2 below) on the electronic media content (fig 2 - the webpage behind pop-up window element 126)  in positions adjacent to the corresponding products (fig 2 - “Super Mario Galaxy 2 (Wii)”).  

    PNG
    media_image1.png
    431
    660
    media_image1.png
    Greyscale


Claim 16: All the limitations in method claim 16 are closely parallel to the limitations of system claim 9 analyzed above and are rejected on the same bases.

Claim 17: All the limitations in method claim 17 are closely parallel to the limitations of system claim 10 analyzed above and are rejected on the same bases.


Claim 18: The limitations in non-transitory machine-readable medium claim 18 are closely parallel to the limitations of system claim 2 analyzed above and rejected on the same bases. Rothman further discloses a non-transitory machine-readable medium having stored thereon machine-readable instructions executable to cause a machine to perform operations comprising ([0074] line 1 - [0075] line 14).

Claim 19: The limitations in non-transitory machine-readable medium claim 19 are closely parallel to the limitations of system claim 3 analyzed above and rejected on the same bases. 

Claim 20: The limitations in non-transitory machine-readable medium claim 20 are closely parallel to the limitations of system claim 4 analyzed above and rejected on the same bases.


















Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.
Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
Determining the scope and contents of the prior art.

Ascertaining the differences between the prior art and the claims at issue.

Resolving the level of ordinary skill in the pertinent art.

Considering objective evidence present in the application indicating obviousness or nonobviousness.






















Claims 6-8, 15, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Rothman (US 2012/0095881 A1) (“Rothman”) in view of Webber (US 2013/0110670 A1) (“Webber”).

Claim 6: cited prior art teaches the system of claim 3. 
Rothman fails to explicitly disclose 
wherein the operations further comprise: detecting a completion of a transaction of the corresponding product; and 
updating, in response to detecting the completion of the transaction, the modified electronic media content by modifying the link associated with the corresponding product. 
However, Webber does teach 
wherein the operations further comprise: detecting a completion of a transaction of the corresponding product; and 
updating, in response to detecting the completion of the transaction, the modified electronic media content by modifying the link associated with the corresponding product ([0110] - When a parent or contributor purchases an item from a child's wish-list [claimed detecting a completion of a transaction of the corresponding product], the item is removed from the child's wish-list and the parent's and contributor's view of the child's wish-list [claimed updating, in response to detecting the completion of the transaction, the modified electronic media content by modifying the link associated with the corresponding product]; see also [0106] - Each wish-list shows a description of selected items 1820, their Uniform Resource Locators (URL) 1830, and the date 1840 the items were added to the wish-list by the child [this clarifies claimed “modifying the link associated with the corresponding product” because the wish-list item removed (as described in [0110]) is a URL to a product]). 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the teachings of Webber into the invention of Rothman. One of ordinary skill in the art would have been motivated to do so because Webber teaches that detecting a completion of a transaction of the corresponding product; and updating, in response to detecting the completion of the transaction, the modified electronic media content by modifying the link associated with the corresponding product provides the advantage of allowing users to prevent redundant purchases ([0111]).  
In addition, it would have been recognized that applying the known technique of detecting a completion of a transaction of the corresponding product; and updating, in response to detecting the completion of the transaction, the modified electronic media content by modifying the link associated with the corresponding product, as taught by Webber, to the teachings of Rothman, would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such references into similar methods. 

Claim 7: cited prior art teaches the system of claim 6. 
Rothman fails to explicitly disclose 
wherein the electronic resources include merchant webpages that offer the plurality of products for sale.  
	However, Webber does teach 
wherein the electronic resources include merchant webpages that offer the plurality of products for sale ([0106] - Each wish-list shows a description of selected items 1820, their Uniform Resource Locators (URL) 1830, and the date 1840 the items were added to the wish-list by the child. Instructions 1850 regarding the purchase of an item states that the contributor may click on a desired URL, click on the virtual piggybank's checkout icon at the merchant's website [claimed electronic resources include merchant webpages that offer the plurality of products for sale], and enter its Virtual Piggybank ID and password).  
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the teachings of Webber into the invention of Rothman. One of ordinary skill in the art would have been motivated to do so because Webber teaches that using electronic resources including merchant webpages that offer the plurality of products for sale is a convenient way to make purchases, considering the rapid proliferation of e-commerce websites ([0014]). 
In addition, it would have been recognized that applying the known technique of using electronic resources including merchant webpages that offer the plurality of products for sale, as taught by Webber, to the teachings of Rothman, would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such references into similar methods. 

Claim 8: cited prior art teaches the system of claim 7. 
Rothman fails to explicitly disclose 
wherein the transaction is a purchase of the corresponding product on one of the merchant webpages that offers the corresponding product for sale.  
However, Webber does teach 
wherein the transaction is a purchase of the corresponding product on one of the merchant webpages that offers the corresponding product for sale ([0106] - Each wish-list shows a description of selected items 1820, their Uniform Resource Locators (URL) 1830, and the date 1840 the items were added to the wish-list by the child. Instructions 1850 regarding the purchase of an item states that the contributor may click on a desired URL [claimed the transaction is a purchase of the corresponding product], click on the virtual piggybank's checkout icon at the merchant's website [claimed on one of the merchant webpages that offers the corresponding product for sale], and enter its Virtual Piggybank ID and password).  
It would have been obvious at the effective filing date to combine Webber with Rothman for the reasons identified above in claim 7. 

Claim 15: All the limitations in method claim 15 are closely parallel to the limitations of system claim 8 analyzed above and are rejected on the same bases.

Claim 21: The limitations in non-transitory machine-readable medium claim 21 are closely parallel to the limitations of system claim 6 analyzed above and rejected on the same bases.



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Haugen (US 2014/0229857 A1) [0019] teaches a social media network system displaying an item with text initially stating “Buy this item”. When the item is purchased in a third party system, the text in the social media network system is changed to “Bought”. 
Abraham (US 7,970,661 B1) teaches a collaborative shopping system where a purchase by a collaborator causes the interfaces of the other collaborators to reflect the purchase in order to prevent multiple inadvertent purchases of the same item. 
De (US 2009/0171739 A1) [0047] teaches a gift giving system where an item on a gift list is originally labeled “BUY NOW”. When the gift is purchased, the label for the item on the gift list is modified to “PURCHASED”. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NORMAN SUTCH JR. whose telephone number is (469)295-9224. The examiner can normally be reached M-F 10am - 7pm PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Maria-Teresa (Marissa) Thein can be reached on 571-272-6764. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/NORMAN DONALD SUTCH JR./Examiner, Art Unit 3684      

/MICHELLE T KRINGEN/Primary Examiner, Art Unit 3684